Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Preliminary amendment submitted on 04/22/2021.  By this amendment, original claims 1-4 have been canceled and claims 5-11 are amended and therefore, amended claims 5-11 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) was not submitted for consideration.

Drawings

Examiner carefully reviewed the specification.  Page 1 of the specification indicates that figures 1-5 are a conventional SLC decoding.  Therefore, it appears that Applicant admitted that figures 1-5 are prior arts and not the as the present invention (see figures 6-7)

FIG 1 shows flowchart of decision making procedure in conventional SCL decoding 
FIG. 2 shows flowchart of path management method for conventional SCL decoding 
FIG. 3 shows schematic view of sorter deployed in a conventional SCL decoder 
FIG. 4 shows schematic view of extractor deployed in a conventional SCL decoder 
FIG. 5 shows schematic view of multiplexer bank deployed in a conventional SCL decoder

Therefore, it appears that Applicant admitted that figures 1-5 are prior arts.

As such, Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 

When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Examiner carefully reviewed the specification.  Page 1 of the specification indicates that figure 6 are present invention.  However, figure 6 appears to be identical to the figures 3-4 which was indicated as prior arts.  Therefore, it is unclear what features or elements in figure 6 would make it difference from the prior art figures 3-4.  

Figure 6 is objected because it does not show an improvement to the prior art figures 3-4.  

    PNG
    media_image1.png
    901
    751
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    413
    672
    media_image2.png
    Greyscale




Figure 7 is objected because it does not show an improvement to the prior art figure 5.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 1, is the claim to a process, machine manufacture or composition of matter? Yes.

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 5 recite(s) the mathematical abstract limitations such as “ a sorter module, wherein the sorter module is configured to perform a sorting operation to 2L candidate path metrics to sort L surviving candidate paths according to path indexes of the L surviving candidate paths, wherein the path indexes are assigned to the L surviving candidate paths according to the path indexes of existing paths, (based on a mathematical algorithm) wherein the L surviving candidate paths are split from the existing paths at least one multiplexer bank; wherein a number of L (L/2+1)-to-1 multiplexers are deployed; and the at least one multiplexer bank is configured to perform copying operations of contents of dedicated storage elements, (the storing/copy data into a memory are routine in the generic computer routine) wherein the contents of the dedicated storage elements are used to store intermediate Log-Likelihood Ratio values, decoded bits, partial-sums and pointer registers for each path  (the type of data that are intended to store in storage elements) after a path pruning according to sorted path indexes of the L surviving candidate paths(based on a mathematical algorithm)” is a process that, under its broadest reasonable interpretation, covers performance of the limitation under mathematical processes but for the recitation of generic computer processor such as “sorter module“(see claim 1). 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mathematical Processes” grouping of abstract ideas.  

The generic computer can perform a mathematical sorting of surviving candidate paths in an ascending or descending order according to path indexes of the L surviving candidate of path metric algorithm.

Accordingly, the claim recites an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “sort module” and “multiplexer bank” (see claim 1) for sorting the indexes in an ascending or descending order. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 5 does not recite any additional elements except a generic processor such as “sort module” and “multiplexer bank” (see claim 1) for sorting in ascending/descending order.  

Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation.

The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



The recited limitation “wherein the path indexes are assigned to the L surviving candidate paths according to the path indexes of existing paths” is rejected, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: how to assign the path indexes to candidate paths according to the path indexes of existing paths.

As such, it is unclear how the path indexes are assigned to the candidate paths according to the path indexes of existing paths.

Claim 5 recites “after a path pruning according to sorted path indexes of the L surviving candidate paths”

The recited limitation “a path pruning according to sorted path indexes of the L surviving candidate paths” is rejected, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: pruning according to sorted path indexes of the L surviving candidate paths”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-11 are is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Applicant Admitted Prior Arts (AAPA)

As per claim 5:

AAPA discloses:

A successive cancellation list decoder for polar codes, comprising; 
(AAPA, Figs 1-5)

 a sorter module, wherein the sorter module is configured to perform a sorting operation to 2L candidate path metrics to sort L surviving candidate paths according to 
(AAPA, Figs 1-5)
(AAPA, Figs 3-4, Sorter Module 100, 200)
(AAPA, Pages 25-26, in an example hardware implementation of a conventional SCL decoder, in path pruning, a sorter module (100) sorts the path metrics of 2L candidate paths in an ascending order (FIG. 3). L candidate paths with path metrics which are the first L path metrics at the output of a sorter module (100) are chosen as surviving candidate paths. L surviving candidate path indexes are sorted in ascending order of their path metrics
(AAPA, Pages 25-26, In another example hardware implementation of a conventional SCL decoder, in path pruning, an extractor module (200) extracts L smallest path metrics among 2L path metrics (FIG. 4). L candidate paths with path metrics which are the first L path metrics at the output of an extractor module are chosen as surviving candidate paths. L surviving candidate path indexes are not sorted in ascending order of their path metrics)

wherein the L surviving candidate paths are split from the existing paths at least one multiplexer bank; wherein a number of L (L/2+1)-to-1 multiplexers are deployed; and the at least one multiplexer bank is configured to perform copying operations of contents of dedicated storage elements, 
(AAPA, Pages 26-27, In hardware implementations of a conventional SCL decoder, at least one multiplexer bank (300) having a total number of L L-to-1 multiplexers are deployed to copy storage elements of each path after path pruning according to sorted path indexes of L surviving candidate paths (FIG. 5))
(AAPA, Pages 26-27, In an example hardware implementation of a conventional SCL decoder, multiplexer bank (300) having a total number of L L-to-1 multiplexers are required to copy intermediate LLR values of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are NQ bits. Herein, Q represents the quantization bit number for intermediate LLR values)
(AAPA, Pages 26-27, in another example hardware implementation of a conventional SCL decoder, pointer registers are employed to map intermediate LLR RAM blocks to paths. A multiplexer bank (300) having a total number of L L-to-1 multiplexers is deployed to copy pointer registers of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are log2 L (log2N-l) bit)
(AAPA, Pages 26-27, in yet another example hardware implementation of a conventional SCL decoder, a multiplexer bank (300) having a total number of L L-to-1 multiplexers is deployed to copy partial-sum bits of existing paths. In an example hardware implementation, inputs of such L-to-1 multiplexers are N its. In another example hardware implementation, input widths of such L-to-1 multiplexers are N/2 bits)
(AAPA, Pages 26-27, In another example hardware implementation of a conventional SCL decoder, pointers are employed to map partial-sum RAM blocks to paths. Pointers are stored in registers. A multiplexer bank (300) having a total number of L L-to-1 multiplexers is deployed to copy LLR pointers of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are log2L (log2N-l) bits)
(AAPA, Pages 26-27, In an example hardware implementation of a conventional SCL decoder, a multiplexer bank (300) having a total number of L-to-1 multiplexers is deployed to copy decoded bits of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are N bits. In another hardware example implementation, input widths of such L-to-1 multiplexers are K bits)
(AAPA, Pages 26-27, In an example hardware implementation of a conventional SCL decoder, intermediate LLR values of each path are stored in RAM blocks. LLR pointers, decoded bits and partial-sums of each path are stored in registers. LLR pointers are stored in L registers of log2L (log2N-l) bits. Decoded bits are stored in L registers of N bits. Partial-sums are stored in L registers of N/2 bits. A total number of L L-to-1 multiplexers with input widths of log2L (log2N-l) bits are used to copy LLR pointers. A total number of L L-to-1 multiplexers with input widths of N bits are used to copy decoded bits. A total number of L L-to-1 multiplexers with input widths of N/2 bits are used to copy partial-sum bits)

wherein the contents of the dedicated storage elements are used to store intermediate Log-Likelihood Ratio values, decoded bits, partial-sums and pointer 
(AAPA, Pages 26-27, In hardware implementations of a conventional SCL decoder, at least one multiplexer bank (300) having a total number of L L-to-1 multiplexers are deployed to copy storage elements of each path after path pruning according to sorted path indexes of L surviving candidate paths (FIG. 5))
(AAPA, Pages 26-27, In an example hardware implementation of a conventional SCL decoder, multiplexer bank (300) having a total number of L L-to-1 multiplexers are required to copy intermediate LLR values of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are NQ bits. Herein, Q represents the quantization bit number for intermediate LLR values)
(AAPA, Pages 26-27, in another example hardware implementation of a conventional SCL decoder, pointer registers are employed to map intermediate LLR RAM blocks to paths. A multiplexer bank (300) having a total number of L L-to-1 multiplexers is deployed to copy pointer registers of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are log2 L (log2N-l) bit)
(AAPA, Pages 26-27, in yet another example hardware implementation of a conventional SCL decoder, a multiplexer bank (300) having a total number of L L-to-1 multiplexers is deployed to copy partial-sum bits of existing paths. In an example hardware implementation, inputs of such L-to-1 multiplexers are N its. In another example hardware implementation, input widths of such L-to-1 multiplexers are N/2 bits)
(AAPA, Pages 26-27, In another example hardware implementation of a conventional SCL decoder, pointers are employed to map partial-sum RAM blocks to paths. Pointers are stored in registers. A multiplexer bank (300) having a total number of L L-to-1 multiplexers is deployed to copy LLR pointers of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are log2L (log2N-l) bits)
(AAPA, Pages 26-27, In an example hardware implementation of a conventional SCL decoder, a multiplexer bank (300) having a total number of L-to-1 multiplexers is deployed to copy decoded bits of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are N bits. In another hardware example implementation, input widths of such L-to-1 multiplexers are K bits)
(AAPA, Pages 26-27, In an example hardware implementation of a conventional SCL decoder, intermediate LLR values of each path are stored in RAM blocks. LLR pointers, decoded bits and partial-sums of each path are stored in registers. LLR pointers are stored in L registers of log2L (log2N-l) bits. Decoded bits are stored in L registers of N bits. Partial-sums are stored in L registers of N/2 bits. A total number of L L-to-1 multiplexers with input widths of log2L (log2N-l) bits are used to copy LLR pointers. A total number of L L-to-1 multiplexers with input widths of N bits are used to copy decoded bits. A total number of L L-to-1 multiplexers with input widths of N/2 bits are used to copy partial-sum bits)


As per claim 6:
AAPA further discloses:

wherein the sorter module performs the sorting operation of the path indexes of the L surviving candidate paths in an ascending order.  
(AAPA, Pages 25-26, in an example hardware implementation of a conventional SCL decoder, in path pruning, a sorter module (100) sorts the path metrics of 2L candidate paths in an ascending order (FIG. 3). L candidate paths with path metrics which are the first L path metrics at the output of a sorter module (100) are chosen as surviving candidate paths. L surviving candidate path indexes are sorted in ascending order of their path metrics)

As per claim 7:

AAPA further discloses:

wherein the sorter module performs the sorting operation of the path indexes of the L surviving candidate paths in a descending order.  
(AAPA, Pages 25-26, In another example hardware implementation of a conventional SCL decoder, in path pruning, an extractor module (200) extracts L smallest path metrics among 2L path metrics (FIG. 4). L candidate paths with path metrics which are the first L path metrics at the output of an extractor module are chosen as surviving candidate paths. L surviving candidate path indexes are not sorted in ascending order of their path metrics)

As per claim 8:
AAPA further discloses:

wherein the at least one multiplexer bank  has the number of L (L/2+1)-to-1 multiplexers configured to copy intermediate Log-Likelihood Ratio [[LLR]] values of the existing paths, wherein the existing paths are split to form the L surviving candidate paths.  
(AAPA, Pages 26-27, In hardware implementations of a conventional SCL decoder, at least one multiplexer bank (300) having a total number of L L-to-1 multiplexers are deployed to copy storage elements of each path after path pruning according to sorted path indexes of L surviving candidate paths (FIG. 5))
(AAPA, Pages 26-27, In an example hardware implementation of a conventional SCL decoder, multiplexer bank (300) having a total number of L L-to-1 multiplexers are required to copy intermediate LLR values of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are NQ bits. Herein, Q represents the quantization bit number for intermediate LLR values)
(AAPA, Pages 26-27, in another example hardware implementation of a conventional SCL decoder, pointer registers are employed to map intermediate LLR RAM blocks to paths. A multiplexer bank (300) having a total number of L L-to-1 multiplexers is deployed to copy pointer registers of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are log2 L (log2N-l) bit)
(AAPA, Pages 26-27, in yet another example hardware implementation of a conventional SCL decoder, a multiplexer bank (300) having a total number of L L-to-1 multiplexers is deployed to copy partial-sum bits of existing paths. In an example hardware implementation, inputs of such L-to-1 multiplexers are N its. In another example hardware implementation, input widths of such L-to-1 multiplexers are N/2 bits)
(AAPA, Pages 26-27, In another example hardware implementation of a conventional SCL decoder, pointers are employed to map partial-sum RAM blocks to paths. Pointers are stored in registers. A multiplexer bank (300) having a total number of L L-to-1 multiplexers is deployed to copy LLR pointers of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are log2L (log2N-l) bits)
(AAPA, Pages 26-27, In an example hardware implementation of a conventional SCL decoder, a multiplexer bank (300) having a total number of L-to-1 multiplexers is deployed to copy decoded bits of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are N bits. In another hardware example implementation, input widths of such L-to-1 multiplexers are K bits)
(AAPA, Pages 26-27, In an example hardware implementation of a conventional SCL decoder, intermediate LLR values of each path are stored in RAM blocks. LLR pointers, decoded bits and partial-sums of each path are stored in registers. LLR pointers are stored in L registers of log2L (log2N-l) bits. Decoded bits are stored in L registers of N bits. Partial-sums are stored in L registers of N/2 bits. A total number of L L-to-1 multiplexers with input widths of log2L (log2N-l) bits are used to copy LLR pointers. A total number of L L-to-1 multiplexers with input widths of N bits are used to copy decoded bits. A total number of L L-to-1 multiplexers with input widths of N/2 bits are used to copy partial-sum bits)

As per claim 9:
AAPA further discloses:
wherein the at least one multiplexer bank has the number of L (L/2+1)-to-1 multiplexers configured to copy the pointer registers of existing paths, wherein the existing paths are split to form the L surviving candidate paths.  
(AAPA, Pages 26-27, In hardware implementations of a conventional SCL decoder, at least one multiplexer bank (300) having a total number of L L-to-1 multiplexers are deployed to copy storage elements of each path after path pruning according to sorted path indexes of L surviving candidate paths (FIG. 5))
(AAPA, Pages 26-27, In an example hardware implementation of a conventional SCL decoder, multiplexer bank (300) having a total number of L L-to-1 multiplexers are required to copy intermediate LLR values of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are NQ bits. Herein, Q represents the quantization bit number for intermediate LLR values)
(AAPA, Pages 26-27, in another example hardware implementation of a conventional SCL decoder, pointer registers are employed to map intermediate LLR RAM blocks to paths. A multiplexer bank (300) having a total number of L L-to-1 multiplexers is deployed to copy pointer registers of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are log2 L (log2N-l) bit)
(AAPA, Pages 26-27, in yet another example hardware implementation of a conventional SCL decoder, a multiplexer bank (300) having a total number of L L-to-1 multiplexers is deployed to copy partial-sum bits of existing paths. In an example hardware implementation, inputs of such L-to-1 multiplexers are N its. In another example hardware implementation, input widths of such L-to-1 multiplexers are N/2 bits)
(AAPA, Pages 26-27, In another example hardware implementation of a conventional SCL decoder, pointers are employed to map partial-sum RAM blocks to paths. Pointers are stored in registers. A multiplexer bank (300) having a total number of L L-to-1 multiplexers is deployed to copy LLR pointers of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are log2L (log2N-l) bits)
(AAPA, Pages 26-27, In an example hardware implementation of a conventional SCL decoder, a multiplexer bank (300) having a total number of L-to-1 multiplexers is deployed to copy decoded bits of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are N bits. In another hardware example implementation, input widths of such L-to-1 multiplexers are K bits)
(AAPA, Pages 26-27, In an example hardware implementation of a conventional SCL decoder, intermediate LLR values of each path are stored in RAM blocks. LLR pointers, decoded bits and partial-sums of each path are stored in registers. LLR pointers are stored in L registers of log2L (log2N-l) bits. Decoded bits are stored in L registers of N bits. Partial-sums are stored in L registers of N/2 bits. A total number of L L-to-1 multiplexers with input widths of log2L (log2N-l) bits are used to copy LLR pointers. A total number of L L-to-1 multiplexers with input widths of N bits are used to copy decoded bits. A total number of L L-to-1 multiplexers with input widths of N/2 bits are used to copy partial-sum bits)

As per claim 10:
AAPA further discloses:


(AAPA, Pages 26-27, In hardware implementations of a conventional SCL decoder, at least one multiplexer bank (300) having a total number of L L-to-1 multiplexers are deployed to copy storage elements of each path after path pruning according to sorted path indexes of L surviving candidate paths (FIG. 5))
(AAPA, Pages 26-27, In an example hardware implementation of a conventional SCL decoder, multiplexer bank (300) having a total number of L L-to-1 multiplexers are required to copy intermediate LLR values of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are NQ bits. Herein, Q represents the quantization bit number for intermediate LLR values)
(AAPA, Pages 26-27, in another example hardware implementation of a conventional SCL decoder, pointer registers are employed to map intermediate LLR RAM blocks to paths. A multiplexer bank (300) having a total number of L L-to-1 multiplexers is deployed to copy pointer registers of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are log2 L (log2N-l) bit)
(AAPA, Pages 26-27, in yet another example hardware implementation of a conventional SCL decoder, a multiplexer bank (300) having a total number of L L-to-1 multiplexers is deployed to copy partial-sum bits of existing paths. In an example hardware implementation, inputs of such L-to-1 multiplexers are N its. In another example hardware implementation, input widths of such L-to-1 multiplexers are N/2 bits)
(AAPA, Pages 26-27, In another example hardware implementation of a conventional SCL decoder, pointers are employed to map partial-sum RAM blocks to paths. Pointers are stored in registers. A multiplexer bank (300) having a total number of L L-to-1 multiplexers is deployed to copy LLR pointers of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are log2L (log2N-l) bits)
(AAPA, Pages 26-27, In an example hardware implementation of a conventional SCL decoder, a multiplexer bank (300) having a total number of L-to-1 multiplexers is deployed to copy decoded bits of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are N bits. In another hardware example implementation, input widths of such L-to-1 multiplexers are K bits)
(AAPA, Pages 26-27, In an example hardware implementation of a conventional SCL decoder, intermediate LLR values of each path are stored in RAM blocks. LLR pointers, decoded bits and partial-sums of each path are stored in registers. LLR pointers are stored in L registers of log2L (log2N-l) bits. Decoded bits are stored in L registers of N bits. Partial-sums are stored in L registers of N/2 bits. A total number of L L-to-1 multiplexers with input widths of log2L (log2N-l) bits are used to copy LLR pointers. A total number of L L-to-1 multiplexers with input widths of N bits are used to copy decoded bits. A total number of L L-to-1 multiplexers with input widths of N/2 bits are used to copy partial-sum bits)

As per claim 11:
AAPA further discloses:

wherein the at least one multiplexer bank has the number of L (L/2+1)-to-1 multiplexers configured to copy the decoded bits of the existing paths, wherein the existing paths are split to form the L surviving candidate paths.
(AAPA, Pages 26-27, In hardware implementations of a conventional SCL decoder, at least one multiplexer bank (300) having a total number of L L-to-1 multiplexers are deployed to copy storage elements of each path after path pruning according to sorted path indexes of L surviving candidate paths (FIG. 5))
(AAPA, Pages 26-27, In an example hardware implementation of a conventional SCL decoder, multiplexer bank (300) having a total number of L L-to-1 multiplexers are required to copy intermediate LLR values of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are NQ bits. Herein, Q represents the quantization bit number for intermediate LLR values)
(AAPA, Pages 26-27, in another example hardware implementation of a conventional SCL decoder, pointer registers are employed to map intermediate LLR RAM blocks to paths. A multiplexer bank (300) having a total number of L L-to-1 multiplexers is deployed to copy pointer registers of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are log2 L (log2N-l) bit)
(AAPA, Pages 26-27, in yet another example hardware implementation of a conventional SCL decoder, a multiplexer bank (300) having a total number of L L-to-1 multiplexers is deployed to copy partial-sum bits of existing paths. In an example hardware implementation, inputs of such L-to-1 multiplexers are N its. In another example hardware implementation, input widths of such L-to-1 multiplexers are N/2 bits)
(AAPA, Pages 26-27, In another example hardware implementation of a conventional SCL decoder, pointers are employed to map partial-sum RAM blocks to paths. Pointers are stored in registers. A multiplexer bank (300) having a total number of L L-to-1 multiplexers is deployed to copy LLR pointers of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are log2L (log2N-l) bits)
(AAPA, Pages 26-27, In an example hardware implementation of a conventional SCL decoder, a multiplexer bank (300) having a total number of L-to-1 multiplexers is deployed to copy decoded bits of existing paths. In an example hardware implementation, input widths of such L-to-1 multiplexers are N bits. In another hardware example implementation, input widths of such L-to-1 multiplexers are K bits)
(AAPA, Pages 26-27, In an example hardware implementation of a conventional SCL decoder, intermediate LLR values of each path are stored in RAM blocks. LLR pointers, decoded bits and partial-sums of each path are stored in registers. LLR pointers are stored in L registers of log2L (log2N-l) bits. Decoded bits are stored in L registers of N bits. Partial-sums are stored in L registers of N/2 bits. A total number of L L-to-1 multiplexers with input widths of log2L (log2N-l) bits are used to copy LLR pointers. A total number of L L-to-1 multiplexers with input widths of N bits are used to copy decoded bits. A total number of L L-to-1 multiplexers with input widths of N/2 bits are used to copy partial-sum bits)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 8-11 are is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim (US 2020/0,127,680)

As per claim 5:

Kim discloses:

A successive cancellation list decoder for polar codes, comprising; 
(Kim, Figs 1-10)


 a sorter module, wherein the sorter module is configured to perform a sorting operation to 2L candidate path metrics to sort L surviving candidate paths according to path indexes of the L surviving candidate paths, wherein the path indexes are assigned to the L surviving candidate paths according to the path indexes of existing paths, 
(Kim, Fig. 2 Path Metric Processor 311-322, Path Metric Sorter 330)

wherein the L surviving candidate paths are split from the existing paths at least one multiplexer bank; wherein a number of L (L/2+1)-to-1 multiplexers are deployed; and the at least one multiplexer bank is configured to perform copying operations of contents of dedicated storage elements, 
(Kim, Fig. 11 Path Metrics 311-322 are split into memory 320)

wherein the contents of the dedicated storage elements are used to store intermediate Log-Likelihood Ratio values, decoded bits, partial-sums and pointer registers for each path
(Kim, Fig. 11 Path Metrics 311-322 are split into memory 320)
(Kim, [0083] The first path metric processor 311 may receive the first parent path metric pPM1 and may output four first child path metrics cPM1_1 to cPM1_4 to the memory 320.  The second path metric processor 312 may receive the second parent path metric pPM2 and may output two second child path metrics cPM2_1 and cPM2_2 to the memory 320.  The third path metric processor 313 may receive a third parent path metric pPM3 and may output one third child path metric cPM3 to the memory 320)  

 after a path pruning according to sorted path indexes of the L surviving candidate paths.  
(Kim, [0100] The path metric sorter 330 may select the plurality of path metrics PMs from among a plurality of child path metrics cPM1_1 to cPM1_4 and cPM2_1 to cPM2_4 and the third parent path metric pPM3, which are received from the memory 320)
(Kim, [0065], path metric selector 353 may select (e.g., determine) a plurality of child path metrics from among k candidate path metrics Cd_1 to Cd_k based on reliability values of the k candidate path metrics Cd_1 to Cd_k)
As per claim 8:
Kim further discloses:

wherein the at least one multiplexer bank  has the number of L (L/2+1)-to-1 multiplexers configured to copy intermediate Log-Likelihood Ratio [[LLR]] values of the 
(Kim, Fig. 11 Path Metrics 311-322 are split into memory 320)
(Kim, [0083] The first path metric processor 311 may receive the first parent path metric pPM1 and may output four first child path metrics cPM1_1 to cPM1_4 to the memory 320.  The second path metric processor 312 may receive the second parent path metric pPM2 and may output two second child path metrics cPM2_1 and cPM2_2 to the memory 320.  The third path metric processor 313 may receive a third parent path metric pPM3 and may output one third child path metric cPM3 to the memory 320)  
(Kim, [0100] The path metric sorter 330 may select the plurality of path metrics PMs from among a plurality of child path metrics cPM1_1 to cPM1_4 and cPM2_1 to cPM2_4 and the third parent path metric pPM3, which are received from the memory 320)
(Kim, [0065], path metric selector 353 may select (e.g., determine) a plurality of child path metrics from among k candidate path metrics Cd_1 to Cd_k based on reliability values of the k candidate path metrics Cd_1 to Cd_k)

As per claim 9:
Kim further discloses:
wherein the at least one multiplexer bank has the number of L (L/2+1)-to-1 multiplexers configured to copy the pointer registers of existing paths, wherein the existing paths are split to form the L surviving candidate paths.  
(Kim, Fig. 11 Path Metrics 311-322 are split into memory 320)
(Kim, [0083] The first path metric processor 311 may receive the first parent path metric pPM1 and may output four first child path metrics cPM1_1 to cPM1_4 to the memory 320.  The second path metric processor 312 may receive the second parent path metric pPM2 and may output two second child path metrics cPM2_1 and cPM2_2 to the memory 320.  The third path metric processor 313 may receive a third parent path metric pPM3 and may output one third child path metric cPM3 to the memory 320)  
(Kim, [0100] The path metric sorter 330 may select the plurality of path metrics PMs from among a plurality of child path metrics cPM1_1 to cPM1_4 and cPM2_1 to cPM2_4 and the third parent path metric pPM3, which are received from the memory 320)
(Kim, [0065], path metric selector 353 may select (e.g., determine) a plurality of child path metrics from among k candidate path metrics Cd_1 to Cd_k based on reliability values of the k candidate path metrics Cd_1 to Cd_k)

As per claim 10:
Kim further discloses:
wherein the at least one multiplexer bank has the number of L (L/2+1)-to-1 multiplexers configured to copy partial sum bits of the existing paths, wherein the existing paths are split to form the L surviving candidate paths.  
(Kim, Fig. 11 Path Metrics 311-322 are split into memory 320)
(Kim, [0083] The first path metric processor 311 may receive the first parent path metric pPM1 and may output four first child path metrics cPM1_1 to cPM1_4 to the memory 320.  The second path metric processor 312 may receive the second parent path metric pPM2 and may output two second child path metrics cPM2_1 and cPM2_2 to the memory 320.  The third path metric processor 313 may receive a third parent path metric pPM3 and may output one third child path metric cPM3 to the memory 320)  
(Kim, [0100] The path metric sorter 330 may select the plurality of path metrics PMs from among a plurality of child path metrics cPM1_1 to cPM1_4 and cPM2_1 to cPM2_4 and the third parent path metric pPM3, which are received from the memory 320)
(Kim, [0065], path metric selector 353 may select (e.g., determine) a plurality of child path metrics from among k candidate path metrics Cd_1 to Cd_k based on reliability values of the k candidate path metrics Cd_1 to Cd_k)

As per claim 11:
Kim further discloses:
wherein the at least one multiplexer bank has the number of L (L/2+1)-to-1 multiplexers configured to copy the decoded bits of the existing paths, wherein the existing paths are split to form the L surviving candidate paths.
(Kim, Fig. 11 Path Metrics 311-322 are split into memory 320)
(Kim, [0083] The first path metric processor 311 may receive the first parent path metric pPM1 and may output four first child path metrics cPM1_1 to cPM1_4 to the memory 320.  The second path metric processor 312 may receive the second parent path metric pPM2 and may output two second child path metrics cPM2_1 and cPM2_2 to the memory 320.  The third path metric processor 313 may receive a third parent path metric pPM3 and may output one third child path metric cPM3 to the memory 320)  
(Kim, [0100] The path metric sorter 330 may select the plurality of path metrics PMs from among a plurality of child path metrics cPM1_1 to cPM1_4 and cPM2_1 to cPM2_4 and the third parent path metric pPM3, which are received from the memory 320)
(Kim, [0065], path metric selector 353 may select (e.g., determine) a plurality of child path metrics from among k candidate path metrics Cd_1 to Cd_k based on reliability values of the k candidate path metrics Cd_1 to Cd_k)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0,127,680), in view of Raza et al. (US 2017/0,149,531)

As per claim 6:
Kim further discloses:

wherein the sorter module performs the sorting operation of the path indexes of the L surviving candidate paths in an 
(Kim, [0100] The path metric sorter 330 may select the plurality of path metrics PMs from among a plurality of child path metrics cPM1_1 to cPM1_4 and cPM2_1 to cPM2_4 and the third parent path metric pPM3, which are received from the memory 320)
(Kim, [0065], path metric selector 353 may select (e.g., determine) a plurality of child path metrics from among k candidate path metrics Cd_1 to Cd_k based on reliability values of the k candidate path metrics Cd_1 to Cd_k)

Kim does not mention sorting in an ascending or descending order.

Raza discloses a method of sorting in an ascending or descending order.
(Raza, [0113] Next, the set of PMs may be sorted in descending order (repetition of steps 916-920), and the set of PM.sub.2s may be sorted in ascending order (repetition of steps 930-932))
 (Raza, [0176] setting a path metric for the first new bit path equal to a path metric associated with the respective bit path; [0177] setting a path metric for the second new bit path equal to the path metric associated with the respective bit path plus the absolute value of the respective bit statistic; [0178] sorting the list of first new bit paths in descending order; and [0179] sorting the list of second new bit paths in ascending order)
(Raza, Fig. 9 optimal sort L/2)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Raza’s method of sorting in an ascending or descending order into the system of Kim in order to obtain an optimal sort.
(Raza, [0113] Next, the set of PMs may be sorted in descending order (repetition of steps 916-920), and the set of PM.sub.2s may be sorted in ascending order (repetition of steps 930-932))
 (Raza, [0176] setting a path metric for the first new bit path equal to a path metric associated with the respective bit path; [0177] setting a path metric for the second new bit path equal to the path metric associated with the respective bit path plus the absolute value of the respective bit statistic; [0178] sorting the list of first new bit paths in descending order; and [0179] sorting the list of second new bit paths in ascending order)
(Raza, Fig. 9 optimal sort L/2)

As per claim 7:

Kim further discloses:


(Kim, [0100] The path metric sorter 330 may select the plurality of path metrics PMs from among a plurality of child path metrics cPM1_1 to cPM1_4 and cPM2_1 to cPM2_4 and the third parent path metric pPM3, which are received from the memory 320)
(Kim, [0065], path metric selector 353 may select (e.g., determine) a plurality of child path metrics from among k candidate path metrics Cd_1 to Cd_k based on reliability values of the k candidate path metrics Cd_1 to Cd_k)

Kim does not mention sorting in an ascending or descending order.

Raza discloses a method of sorting in an ascending or descending order.
(Raza, [0113] Next, the set of PMs may be sorted in descending order (repetition of steps 916-920), and the set of PM.sub.2s may be sorted in ascending order (repetition of steps 930-932))
 (Raza, [0176] setting a path metric for the first new bit path equal to a path metric associated with the respective bit path; [0177] setting a path metric for the second new bit path equal to the path metric associated with the respective bit path plus the absolute value of the respective bit statistic; [0178] sorting the list of first new bit paths in descending order; and [0179] sorting the list of second new bit paths in ascending order)
(Raza, Fig. 9 optimal sort L/2)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Raza’s method of sorting in an ascending or descending order into the system of Kim in order to obtain an optimal sort.
(Raza, [0113] Next, the set of PMs may be sorted in descending order (repetition of steps 916-920), and the set of PM.sub.2s may be sorted in ascending order (repetition of steps 930-932))
 (Raza, [0176] setting a path metric for the first new bit path equal to a path metric associated with the respective bit path; [0177] setting a path metric for the second new bit path equal to the path metric associated with the respective bit path plus the absolute value of the respective bit statistic; [0178] sorting the list of first new bit paths in descending order; and [0179] sorting the list of second new bit paths in ascending order)
(Raza, Fig. 9 optimal sort L/2)
(Raza, [0111] …, a sort may be performed of the 2L path metrics, without loss of quality, using two separate sorts of sizes L and L/2.  This approach uses the observation that updated path metrics are guaranteed to be equal to or larger than the path metrics (PMs) from which they are updated, and that at most L/2 path metrics will be updated)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/Primary Examiner, Art Unit 2111